COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      In re Ramon Salgado

Appellate case number:    01-14-00328-CR

Trial court case number: 868211

Trial court:              177th District Court of Harris County

       On August 18, 2014, appellant filed his Motion for Rehearing. The motion is DENIED.
All pending motions are dismissed as moot.
       It is so ORDERED.


Judge’s signature: _/s/_Rebeca Huddle
                   Acting for the Court

Panel consists of: Justices Keyes, Sharp, and Huddle


Date: August 28, 2014